IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO A. PELINO, )
)
Plaintiff, ) Civil Action No. 18-1232
) Judge David Stewart Cercone
v. ) Magistrate Judge Maureen P. Kelly
)
ROBERT GILMORE, MICHAEL ZAKEN, ) Re: ECF No. 86
and STEPHEN DURCO, )
)
Defendants. )
MEMORANDUM ORDER

 

Plaintiff Vito A. Pelino (“Plaintiff”) brings this pro se prisoner civil rights action pursuant
to 42 U.S.C. § 1983. ECF No. 3. Plaintiff is incarcerated at the State Correctional Institution at
Greene (“SCI-Greene”), and he asserts claims against three SCI-Greene employees. Plaintiff
alleges that Defendants violated his Fourth Amendment right to bodily privacy through SCI-
Greene’s policy of video-recording strip searches.

Presently before the Court is a Motion for Sanctions filed by Plaintiff and Defendants’
Response. ECF Nos. 86, 91. For the reasons set forth below, this Motion is denied.

I. RELEVANT PROCEDURAL HISTORY

Plaintiff's Complaint was filed on September 21, 2018, and he later filed the operative
Amended Complaint on January 7, 2019. ECF Nos. 3, 39. In his Amended Complaint, Plaintiff
claims that Defendants violated his Fourth Amendment rights by “implement[ing] a policy of
video-recording strip searches of inmates going to, and coming from contact visits, and while using
the bathroom.” ECF No. 39 § 8. Plaintiff alleges that inmates are subjected to strip searches “with
their genitals and private parts in full view of a 360 degree ceiling camera every time they wish to

have contact visits, or use the bathroom during visits.” Id. §| 12. These recordings are stored and
“viewed at all times by SCI-Greene’s security staff,” which includes prison officials not present
during the search and individuals if the opposite sex.” Id. 13.

On January 25, 2019, Defendants moved to dismiss Plaintiff's Amended Complaint.
Defendants argued that Plaintiffs claims should be dismissed because the searches are reasonable
under the standard set forth in Bell v. Wolfish, 441 U.S. 520, 558 (1979), and therefore do not
violate Plaintiff's Fourth Amendment rights. ECF No. 41. In support of their Motion, Defendants
relied in part on a declaration from Defendant Michael Zaken (the “Zaken Declaration”). Zaken
identified various precautions that SCI-Greene officials purportedly have taken to ensure that

| inmates’ private areas are not recorded during strip searches, including the use of a security cage
with an opaque barrier to conceal inmates’ private areas from the camera’s view. Id. at 8; ECF
No. 22-1 4 11.

On July 24, 2019, the Court issued a Report and Recommendation which recommended
that the Motion to Dismiss be denied. The Court concluded that “Plaintiffs allegations that nude
images of Plaintiff are recorded and stored for an unknown amount of time, are viewed by various

_ prison officials, including officials of the opposite sex, and that this policy was imposed for
retaliatory purposes, raise questions of fact at this early stage.” ECF No. 56. United States District
Judge David S. Cercone adopted the Report and Recommendation on July 29, 2019. ECF No. 58.

On April 15, 2019, Plaintiff filed a Motion to Preserve Evidence, requesting that the Court
order Defendants to preserve surveillance footage from the visiting strip-search room dated April
6, 2019. ECF No. 51. Plaintiff argued that precautions identified in Zaken’s Declaration were
not implemented on this date, and the video could be used to rebut Defendants’ defenses in this

case. In response, Defendants notified the Court that Defendants’ counsel had requested the video
be preserved on April 15, 2019. ECF No. 53. The Court granted this Motion on April 29, 2019.
ECF No. 55.

On August 26, 2019, the Court issued a case management order allowing a period for
discovery until January 1, 2010. Plaintiff filed the instant Motion for Sanctions on November 6,

2019, requesting that the Court impose sanctions for Defendants’ purported spoliation of

electronically stored information. Defendants filed a Response opposing Plaintiff's Motion on
November 15, 2019. ECF No. 91.

The Motion for Sanctions is ripe for consideration.
IL. LEGAL STANDARD

“Spoliation occurs where: the evidence was in the party’s control; the evidence is relevant
to the claims or defenses in the case; there has been actual suppression or withholding of evidence;
and, the duty to preserve the evidence was reasonably foreseeable to the party.” Bull v. United
Parcel Serv. Inc., 665 F.3d 68, 73 (3d Cir. 2012). The United States Court of Appeals for the Third
Circuit historically has held that “a finding of bad faith is pivotal to a spoliation determination.”
Id, at 79,

Federal Rule of Civil Procedure 37(e) addresses sanctions available for a party’s loss or
destruction of electronically stored information (“ESI”). Rule 37(e) provides:

(e) Failure to Preserve Electronically Stored Information. If electronically

stored information that should have been preserved in the anticipation or conduct

of litigation is lost because a party failed to take reasonable steps to preserve it, and
it cannot be restored or replaced through additional discovery, the court:

(1) upon finding prejudice to another party from loss of the information, may
order measures no greater than necessary to cure the prejudice; or

(2) only upon finding that the party acted with the intent to deprive another party
of the information’s use in the litigation may:

(A) presume that the lost information was unfavorable to the party;
(B) instruct the jury that it may or must presume the information was
unfavorable to the party; or

(C) dismiss the action or enter a default judgment.

Thus, under Rule 37(e), “a party’s loss of ESI may be sanctionable when: (1) litigation is
ongoing or anticipated, (2) the party failed to take reasonable steps to preserve the ESI, and (2) the
information lost cannot be restored or replaced through additional discovery.” CIGNEX
Datamatics, Inc. v. Lam Research Corp., No. 17-320, 2019 WL 11 18099, at *2 (D. Del. March 11,
2019).

“Rule 37(e)(1) allows for curative measures when a party’s loss of ESI causes prejudice to
another party, while Rule 37(e)(2) allows for more severe sanctions when the loss of ESI occurred
with ‘intent to deprive another party of the information’s use in litigation.’”” Id. (citing Fed. R.
Civ. P. 37(e)(1) and (2)). Whereas Rule 37(e)(1) addresses a party’s negligent or grossly negligent
failure to preserve ESI, subsection (e)(2) addresses instances of a party’s intentional destruction or
loss of ESI. Id.

il. DISCUSSION

In his Motion for Sanctions, Plaintiff requests sanctions under Federal Rule of Civil
Procedure 37(e)(2)(A) and (B) for Defendants’ purported failure to preserve ESI. In particular,
Plaintiff claims that Defendants improperly failed to preserve video footage of strip searches dated
April 13, 2018; May 18, 2018; and August 2, 2018. Plaintiff requests that the Court presume that
the lost information was unfavorable to Defendants and, if trial later takes place, instruct the jury
_ that it may or must presume the information was unfavorable to Defendants.

In support of his Motion, Plaintiff asserts that he previously filed three Prison Rape
Elimination Act (“PREA”) complaints in connection with the video-recorded strip searches on the

April, May, and August 2018 dates at issue. ECF No. 86 § 3. In the third PREA complaint, dated
August 2, 2018, Plaintiff asserted that the practice of using cameras in the strip-search/bathroom
at SCI-Greene violated his Fourth Amendment rights to bodily privacy, and he stated that he “will
now be seeking relief in the Federal Courts.” ECF No. 1-20 at 5. Defendants had an obligation to
preserve video footage from the three dates at issue, he argues, because Plaintiff notified
Defendants of impending litigation on August 2, 2018 and Pennsylvania Department of
Corrections (“DOC”) policy requires Defendants to preserve video footage when a report of sexual
abuse not involving sexual contact is made. ECF No. 86 $f 7, 11,12. Because Defendants failed
to do so, Plaintiff argues that Defendants’ failure to preserve the footage was intentional and in
bad faith. Id. 12. Plaintiff argues that he has been prejudiced because “it was these specific dates
on which the above captioned case was based” and this footage allegedly supports his claims. Id.
4 10. Plaintiff claims that, had the footage been preserved, it would have demonstrated that the
opaque security barrier was not used on these dates. Id. 8.

In their Response, Defendants argue that the three videos at issue pre-dated their notice of
the filing of this action on October 9, 2019, and that all three videos would have been overwritten
pursuant to SClI-Greene’s standard procedure by the time Defendants received notice of this
lawsuit. ECF No. 91 4 10. Asa result, Defendants argue they had no obligation to preserve the
video. Id. Defendants further note that Plaintiffs only prior request to preserve video related to
the April 6, 2019 video, and this video has been preserved and made available to Plaintiff to view.
Id. { 11. Finally, Defendants argue that any request for a spoliation determination is premature at
this stage in the litigation. Id. ¥ 12.

Based on the record presented at this time, there is no basis for imposing sanctions under
Federal Rule of Civil Procedure 37(e). Under Rule 37(e), sanctions are not proper unless litigation

was ongoing or anticipated at the time the ESI was lost or destroyed. Fed. R. Civ. P. 37(e); see
also CIGNEX, 2019 WL 1118099, at *2. Even if Plaintiff's third PREA complaint put Defendants
on notice of impending litigation on August 2, 2018, as he argues, Plaintiff offers no evidence to
establish that the April or May 2018 videos at issue were erased with notice of, or in anticipation
of, this litigation.

Moreover, Plaintiff has not established that Defendants acted with an intent to deprive
Plaintiff of the use of this information in litigation, which is required for the Court to impose
sanctions under Rule 37(e)(2). Plaintiff previously represented to the Court that the opaque
security barrier was not used during his strip search on April 6, 2019, and Defendants preserved
and made that video available for Plaintiff to review. Although Plaintiff now claims the security
barrier similarly was not used on the April, May, and August 2018 dates at issue here, this
allegation regarding the security barrier does not appear in his prior complaints. See, e.g., ECF
Nos. 3, 39, 1-3 at 2, 1-20 at 4, 5. Plaintiff offers no evidence that Defendants were aware of this
alleged fact, let alone sufficient evidence to infer that Defendants intentionally destroyed evidence
'_ of it. This is particularly true given that Defendants have made the April 6, 2019 video available
to Plaintiff, which Plaintiff asserts shows the “same thing” as the deleted videos. See ECF No. 86
4 8.

Although Plaintiff informed Defendants he was videotaped during his strip searches on
April 13, 2018, May 18, 2018 and August 2, 2018, the fact that inmates routinely are recorded
during strip searches at SCI-Greene is not in dispute. In Defendants’ Answer to Plaintiff's
Amended Complaint, they admit “a policy was implemented at SCI-Greene which subjected
inmates entering the visiting room to submit to a visual strip search and that the search areas were
‘subject to video surveillance.” ECF No. 63 4 8. Therefore, there is also no basis to suggest that

Defendants destroyed video on these particular dates to deprive Plaintiff of information regarding
the fact he was recorded. Accordingly, Plaintiff has not made a showing to support sanctions under
Rule 37(e)(2).
IV. CONCLUSION
For the foregoing reasons, Plaintiff's Motion for Sanctions, ECF No. 86, is denied.
ORDER

AND NOW, this 6" day of December, 2019, it is hereby ORDERED that Plaintiff s Motion
for Sanctions, ECF No. 86, is denied.

In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of
the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to
file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal
is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,
Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.

BY THE COURT:

 

MAUREEN P. KENNEY
UNITED STATES MAGISTRATE JUIDGE

ce: Vito A. Pelino
KP4339
SCI GREENE
175 Progress Dr.
Waynesburg, PA 15370

All counsel of record via CM/ECF
